Title: To George Washington from Clement Biddle, 2 April 1789
From: Biddle, Clement
To: Washington, George

 

[Philadelphia] April 2d 1789

By Capt. Earle of the Sloop Union who is sailed for Alexandria I shipped the Articles noted at foot and directed them to the Care of Messrs Porter & Ingraham, the Captn has the Certificate of their being american Manufactured, there was no Spanish to be had & I sent a Barrel refined at our Sugar Houses which is the nearest of that quality—I could get only sixty three & ½ Bushels of the Buckwheat in time & agreed for the freight at 8d. ⅌ Bushels Pennsa Cury. I had Engaged the 250 Bushels but several days Rain prevented its Coming in but I hope to have it all in time for Capt. Ellwood who is here & Sails next week for Alexandria. The Letter for Thomas Smith Esqr. was sent on immediately by the western Post.
I have spoke for the Hatt of Mr Parish who promises it shall be done—he has the measure. I am &c.

Clement Biddle

